Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Harold Knecht on 3/25/2021.

The application has been amended as follows: 


	In claim 1, please replace [so as to form] with --cured to form-- directly before “a cured saturated fibrous web”.
	In claim 1, please replace [second cured composition, comprising] with --cured second composition, the second composition comprising--.
	In claim 1, please replace [so as to form] with --, cured to form-- directly before “a cured, saturated and coated web”.
	In claim 1, please insert --one or more-- directly before “polysiloxane materials of the first composition and the second composition”.
	In claim 1, please insert --one or more-- directly before “polysiloxane materials of the first composition and then crosslink”.
In claim 1, please insert --one or more-- directly before “polysiloxane materials of the second composition”.
In claim 2, please replace [polysiloxane material in the first composition comprises a polydimethylsiloxane] with --one or more polysiloxane materials in the first composition comprise a polydimethylsiloxane--.
In claim 7, please insert replace [polysiloxane material in the second composition is] with --one or more polysiloxane materials in the second composition are--.
In claim 7, please replace [alkoxy terminated polysiloxane] with --alkoxy terminated polysiloxanes--.
In claim 8, please replace [polysiloxane material in the second composition comprises silanol] with --one or more polysiloxane materials in the second composition comprise silanol--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As convincingly argued by applicant, the prior art siliconized web is different from applicant’s claimed siliconized web as the manner in which the electron beam curing is conducted will inherently provide different products. Furthermore, the prior art of record fails to teach or suggest the siliconized web of claim 1 comprising separately electron beam cured polysiloxane materials as claimed that yield a cured, saturated and coated fibrous web. Therefore, claim 1 is allowable over the art of record. Claims 4-11, 15, 16, 18 and 21 depend from claim 1 and are allowable for the same reason.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 4-11, 15, 16, 18 and 21 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT S WALTERS JR/
March 25, 2021            Primary Examiner, Art Unit 1796